Citation Nr: 1127903	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-21 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a head injury with residual headaches and dizziness.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to a head injury with residual headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran and his spouse testified at a Decision Review Officer (DRO) hearing in March 2007 and before the undersigned Veterans Law Judge of the Board in July 2009.  Transcripts of these hearings are of record.

This case was previously before the Board in August 2009 when it was remanded for further development.  

The Veteran's claim on appeal was initially characterized as a claim of service connection for a depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim. The claims file shows that the Veteran has been variously diagnosed as having anxiety and depressive disorder.  The Board thus finds that the Veteran's claim is not limited solely to depression.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, including depression and anxiety, and has therefore been recharacterized above.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, migraine headaches were incurred in service.

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.

3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.

4.  It is at least as likely as not that the Veteran's acquired psychiatric disorder, to include mood disorder, cognitive disorder, depression and anxiety, is etiologically related to his service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  A migraine headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  An acquired psychiatric disorder, to include mood disorder, cognitive disorder, depression and anxiety, was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Head Injury with Residual Headaches and Dizziness

The Veteran seeks service connection for a head injury with residual headaches and dizziness.  He contends that his current residual headaches and dizziness are due to two reported accidents in service where the Veteran struck his head.

The Veteran's service treatment records reveal that the Veteran complained of chronic headaches in April 1963.  Neurological and fundiscopic examinations were negative.  The Veteran was reported to have been treated after striking his head in February 1964.  He was noted to have not experienced any unconsciousness and examination was normal.  In a December 1964 service treatment note, the Veteran was noted to complain of headaches that had persisted for approximately two years.  The Veteran was diagnosed with tension headaches.  Upon examination at separation from service in January 1965 the Veteran was not noted to have any headache or other neurological disorder.

The Veteran indicates that he has suffered from headaches since 1966 and has submitted buddy statements that indicate that the Veteran has experienced headaches and anxiety since at least 1985.  

At a hearing before a DRO in March 2007 the Veteran reported that he was first injured while serving aboard the U.S.S. Robert A. Owens.  He stated that he fell to the main deck from the radio shack.  The Veteran reports that he experienced pain in a number of places at that time and could not say whether he had lost consciousness.  The Veteran also indicated that he fell while going through a hatch aboard ship and struck his head on a battle lantern.  He stated that he began having headaches when he got out of the Navy and that he had headaches since service.  The Veteran reported that he had dizziness associated with his headaches.  

At a hearing before the undersigned Veterans Law Judge in July 2009 the Veteran reported that he fell to the main deck from the radio shack while in service.  He reported that he had a headache due to this incident and that he continued to have headaches and dizziness thereafter.  The Veteran reported that he self treated with aspirin.  He stated that he tripped and fell later in service.

Post-service treatment notes reveal that the Veteran has been treated consistently for chronic tension headaches.

In an April 2006 statement a chiropractor indicated that he treated the Veteran from September 2001 to May 2002 for neck pain, headaches, and dizziness.  

In a May 2008 VA treatment note the Veteran was noted to have headaches "probably secondary to stress and chronic neck pain."  In a June 2008 treatment note it was reported that the Veteran's chronic headaches were possibly posttraumatic versus anxiety related. 

In a statement dated in March 2009, M.S., a nurse practitioner, indicated that she had treated the Veteran since 2006 for headaches, dizziness, depression, and hearing loss and that the Veteran's in service head injury "could possibly be the reason that he has these symptoms due to the fact that he has no other injury since then that would cause these medical conditions."

In January 2010 the Veteran was afforded a VA Compensation and Pension (C&P) neurological examination.  The Veteran reported that he had two head injuries in service and that he began having headaches after the first head injury.  After a discussion of the symptoms of the Veteran's headaches and physical examination, he was diagnosed with mixed headache (migraine and tension headache).  The examiner opined that the Veteran's migraine headache disorder is most likely caused by or a result of the Veteran's head injury in service and the Veteran's chronic tension headache is unlikely due to head injury.  The rationale provided by the examiner was that the opinion was based upon review of the claims file.

In an addendum to the January 2010 VA C&P neurological examination report, dated in August 2010, the examiner stated that there was objective evidence of migraine headaches based upon review of the symptoms in the Veteran's service treatment records.  The examiner further stated that based upon the Veteran's treatment in service, the Veteran had migraine headaches in service.  In addition, the examiner stated that the Veteran's chronic tension headache was likely related to the Veteran's stress/somatoform disorder.

The Board finds that entitlement to service connection for migraine headaches is warranted.  The service treatment records reveal that the Veteran suffered a head injury and was treated for headaches in service.  The post-service treatment records and the Veteran's competent and credible reports indicate that he has consistently complained of and received treatment for headaches.  After examination in January 2010 the Veteran was diagnosed with migraine headaches and tension headaches, and in an August 2010 addendum, the examiner stated that there was objective evidence of migraine headaches.  In both the January 2010 examination report and the August 2010 addendum the examiner associated the Veteran's migraine headaches with his head injury and headache treatment in service.  Thus, service connection for migraine headaches is warranted.

B.  Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that he has tinnitus due to exposure to loud noise in service.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  The Veteran's discharge record, DD Form 214, and service personnel records shows that he served aboard a destroyer and a destroyer tender as a radio operator and the Veteran reports that he was exposed to loud noise in service from the 5 inch and machine guns.

The Veteran's post-service treatment notes reveal that the Veteran has been diagnosed with chronic bilateral tinnitus.

At a VA outpatient audiological evaluation, dated in June 2006, the Veteran reported that he had constant tinnitus and that it began in 1965.

At a hearing before a DRO in March 2007 the Veteran reported that he first sought treatment for tinnitus a year and one half after separation from service.  The Veteran stated that he was exposed to loud noise in service because his battle station was situated underneath the five inch gun mount and he slept near a vent that made a roaring sound.

At a hearing before the undersigned Veterans Law Judge in July 2009 the Veteran testified that he had ringing in his ears that he attributed to his accident in service.  The Veteran reported that he was stationed beneath the 5 inch gun mount and, therefore, was exposed to loud noise in service.  He also indicated that his bunk was close to a loud vent.

In January 2010 the Veteran was afforded a VA C&P audiological examination.  The Veteran reported that he was exposed to loud noise in service from the 5 inch gun, small arms, and a vent near his bunk.  The Veteran stated that had constant tinnitus and that the disorder began in the 1960's.  After examination the Veteran was diagnosed with tinnitus and the opinion was rendered that the Veteran's tinnitus is at least as likely as not a result of the Veteran's military noise exposure.

In an addendum to the January 2010 VA C&P audiological examination report, dated in July 2010, the examiner stated that there are no physical or objective measurements to verify the presence of a claim of tinnitus and that verification of tinnitus is based solely upon an individual's subjective complaints.

The Board finds that service connection for tinnitus is warranted.  The service personnel records reveal that the Veteran served aboard a destroyer and a destroyer tender.  The Veteran has competently and credibly reported that he was exposed to loud noise in service from the firing of the 5 inch gun aboard these vessels.  Subsequent to service the Veteran's medical records reveal that the Veteran has been diagnosed with chronic bilateral tinnitus.  After examination in January 2010 the Veteran was diagnosed with bilateral tinnitus and the examiner rendered the opinion that the Veteran's tinnitus is at least as likely as not related to the Veteran's military noise exposure.  The examiner underscored his opinion in a July 2010 addendum indicating that there are no physical or objective measurements of tinnitus and that the diagnosis is rendered based upon the Veteran's subjective complaints.  As the Veteran has competently and credibly reported tinnitus since service, was exposed to loud noise in service, and the examiner has found that the Veteran's tinnitus is related to his exposure to loud noise in service, service connection for tinnitus is warranted.

C.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that he has bilateral hearing loss due to exposure to loud noise in service.

In addition to the general criteria for service connection discussed above, the Board notes under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz.) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

That the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any bilateral hearing loss.  As discussed above, the Veteran's discharge record, DD Form 214, reveals that the Veteran served aboard a destroyer tender as a radio operator and the Veteran reports that he was exposed to loud noise in service from the 5 inch and machine guns.

At a hearing before a DRO in March 2007, as noted above, the Veteran reported exposure to loud noise in service.  The Veteran first noticed hearing loss after his accidents in service.

In June 2008 the Veteran underwent a VA outpatient audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
60
50
LEFT
25
15
35
65
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran was diagnosed with right ear hearing within normal limits through 1500 Hz., mild sensorineural hearing loss at 2000 Hz., and moderate to severe sensorineural hearing loss at 3000 to 8000 Hz.  The Veteran was diagnosed with left ear hearing within normal limits through 1000 Hz., mild sensorineural hearing loss at 1000 Hz. to 2000 Hz. moderate to severe sensorineural hearing loss at 3000 Hz. to 8000 Hz.

At a hearing before the undersigned Veterans Law Judge in July 2009 the Veteran reported his exposure to loud noise in service, as discussed above, and indicated that he developed hearing loss gradually after separation from service.

As noted above, M.S., a nurse practitioner, indicated that the Veteran's hearing loss could possibly be due to the Veteran's in service head injury.

In January 2010 the Veteran was afforded a VA C&P audiological examination.  As noted above, the Veteran reported exposure to loud noise in service.  The Veteran indicated that he worked as a machinist after service and that he was a recreational hunter although he wears hearing protection.  He stated that he struck his head twice while in service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
65
LEFT
35
30
55
75
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The Veteran was diagnosed with mild to moderately severe senrsorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner stated that an opinion could not be made without resorting to mere speculation regarding whether his hearing loss was related to service as entrance and separation examination show that a normal whispered voice test and whispered voice tests are neither ear nor frequency specific and are insensitive to high frequency hearing losses most likely to occur as a result of in-service noise exposure.  

The Board finds that service connection for bilateral hearing loss is warranted.  Although the Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss, the Board notes that this is not fatal to the Veteran's claim.  The Veteran's post-service treatment records reveal that the Veteran currently has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran has competently and credibly reported that he was exposed to loud noise in service and that he has had progressively worse hearing loss since separation from service.  M.S. stated that the Veteran's hearing loss could possibly be due to the Veteran's exposure to loud noise in service.  After examination in January 2010 the Veteran was diagnosed with hearing loss, however, the examiner did not render an opinion regarding the etiology of the Veteran's hearing loss due to a lack of evidence of hearing loss in service.  As the Veteran has competently and credibly reported that he was exposed to loud noise in service and has reported having hearing loss since service, and since M.S. has indicated that the Veteran's hearing loss could be related to the Veteran's exposure to loud noise in service, and since the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385, service connection for bilateral hearing loss is granted.


D.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and anxiety, as secondary to a head injury with residual headaches and dizziness.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.

In a lay statement dated in September 2005, the Veteran was noted to have experienced anxiety for the prior 25 years.  At a hearing before a DRO in March 2007 the Veteran indicated that first noticed his depression after separation from service.  At a hearing before the undersigned Veterans Law Judge in July 2009 the Veteran indicated that his depression was related to his other medical conditions and the medications that he was prescribed to treat these conditions.

The Veteran's post-service treatment records reveal that the Veteran has a history of being diagnosed with depression and anxiety.

As noted above, M.S., a nurse practitioner, has indicated that the Veteran's depression could possibly be due to the Veteran's in service head injury.

In Februray 2010 the Veteran was afforded a VA C&P psychiatric examination.  The examiner noted that a review of the medical records revealed that the Veteran had been diagnosed variously with anxiety state NOS and depressive disorder and had been treated with medication.  The Veteran was unable to name his mental health provider and was noted to be vague about his past history of mental health treatment.  The Veteran stated that he was first seen by a Dr. W. in Monticello, Arkansas, around 1965 but then indicated that his actual mental health treatment had only occurred in the prior 5 years.  The Veteran reported that his mental problems began around 1966 or 1967.  After examination the Veteran was diagnosed with mood disorder NOS, undifferentiated somatoform disorder, and cognitive disorder NOS.  The examiner noted that the Veteran had features of bipolar disorder and histrionic personality disorder.  The examiner stated that he could not relate any of the Veteran's diagnoses with the Veteran's military service.  The examiner rendered the opinion that it was as likely as not that the Veteran's problems were totally unrelated to his military service.

In an addendum to the February 2010 VA C&P psychiatric examination report, dated in July 2010, the examiner stated that upon review of the examination done in February 2010, it was his opinion that the Veteran's currently diagnosed mental condition was as likely as not associated with his headaches.  The examiner explained that the Veteran's headaches are a source of mental distress.

The Board finds that service connection for an acquired psychiatric disorder is warranted.  Above the Board grants entitlement to service connection for migraine headaches.  After examination in February 2010 the Veteran was diagnosed with an acquired psychiatric disorder and in a July 2010 addendum to the examination report, the examiner opined that the Veteran's psychiatric disorder was as likely as not associated with the Veteran's claimed headaches due to the headaches being a source of mental stress.  As such, service connection for an acquired psychiatric disorder, as secondary to migraine headaches, is granted.


ORDER

Service connection for migraine headaches is granted.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for depression is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


